                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

 JAMES C. NEFF,

              Petitioner,
                                             Case No. 1:19-cv-392
       v.                                    JUDGE DOUGLAS R. COLE

 WARDEN, CHILLICOTHE
 CORRECTIONAL INSTITUTION

              Respondent.

                                       ORDER

      On February 5, 2020, the Magistrate Judge issued a Report and

Recommendation (Doc. 10), which found this Court lacks jurisdiction over this

habeas petition because it is a successive habeas petition within the meaning of 28

U.S.C. § 2244(b). The Magistrate Judge recommended this Court transfer the

petition, pursuant to 28 U.S.C. § 1631, to the United States Court of Appeals for the

Sixth Circuit to review and determine whether this Court may consider the

successive claims for relief.

      The Report & Recommendation advised the Parties that a failure to object

within the 14 days specified by the Report & Recommendation may result in

forfeiture of rights on appeal, which includes the right to District Court review. (See

Doc. 10, #502). See also Thomas v. Arn, 474 U.S. 140, 149–53 (1985) (“There is no

indication that Congress, in enacting § 636(b)(1)(C), intended to require a district

judge to review a magistrate’s report to which no objections are filed.”); Berkshire v.

Beauvais, 928 F.3d 520, 530–31 (6th Cir. 2019) (noting “fail[ure] to file an objection
to the magistrate judge’s R&R … is forfeiture, not waiver”) (emphasis in original);

28 U.S.C. § 636(b)(1)(C). The time for filing objections has passed and none have

been filed.

      Thus, the Court ADOPTS and AFFIRMS the Magistrate Judge’s Report and

Recommendation (Doc. 10) and DIRECTS the Clerk to TRANSFER the Petition for

Writ of Habeas Corpus (Doc. 1) to the Sixth Circuit for review.

      SO ORDERED.


February 24, 2020
DATE                                          DOUGLAS R. COLE
                                              UNITED STATES DISTRICT JUDGE




                                          2
